MEMORANDUM **
Jonathan Ralph Taylor appeals from the 120-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Taylor contends that the district court erred in applying a four-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(6), because he did not “use” his firearm “in connection with” another felony offense, and that the predicate offense was not a felony under Nevada law. This contention fails because Taylor fled from police into an occupied apartment while holding a firearm. See United States v. Polanco, 93 F.3d 555, 566-67 (9th Cir.1996); Nev.Rev. Stat. 199.280 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.